DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 14 of U.S. Patent No. 9,675,482. Claim 2 is rejected over claim 1 of U.S. Patent No. 9,675,482, claim 3 is rejected over claim 1 of U.S. Patent No. 9,675,482, claim 4 is rejected over claim 2 of U.S. Patent No. 9,675,482, claim 5 is rejected over claim 3 of U.S. Patent No. 9,675,482, claim 6 is rejected over claim 4 of U.S. Patent No. 9,675,482, claim 7 is rejected over claim 6 of U.S. Patent No. 9,675,482, claim 8 is rejected over claim 1 of U.S. Patent No. 9,675,482, claim 9 is rejected over claim 1 of U.S. Patent No. 9,675,482, claim 10 is rejected over claims 1 and 3 of U.S. Patent No. 9,675,482, claim 11 is rejected over claim 1 of U.S. Patent No. 9,675,482, claim 12 is rejected over claim 14 of U.S. Patent No. 9,675,482, claim 13 is rejected over claim 1 of U.S. Patent No. 9,675,482, claim 14 is rejected over claim 6 of U.S. Patent No. 9,675,482, claim 8 is rejected over claim 1 of U.S. Patent No. 9,675,482claim 15 is rejected over claim 4 of U.S. Patent No. 9,675,482, claim 16 is rejected over claim 6 of U.S. Patent No. 9,675,482, claim 17 is rejected over claim 1 of U.S. Patent No. 9,675,482, claim 18 is rejected over claims 2 and 3 of U.S. Patent No. 9,675,482, claim 19 is rejected over claims 1 and 4 of U.S. Patent No. 9,675,482, claim 20 is rejected over claims 1 and 6 of U.S. Patent No. 9,675,482, claim 21 is rejected over 1 of U.S. Patent No. 9,675,482.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose an implant delivery system having an elongate sleeve, an elongate core member having a plurality of expanders thereon, a braided implant disposed over the sleeve and constrained between the cover and the sleeve, and proximal withdrawal of the expander opens the cover.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nikochev US 2004/0220585.
Regarding claim 17, Nikochev discloses a method of implant delivery comprising:  -3-Application No.: 16/806,766Attorney Docket No. H-KN-02913US03CONPreliminary AmendmentFortem Reference No. 121675-8045.USO4advancing a delivery system to an intravascular target site (paragraph 0029, for delivering implants to luminal structures or organs in the body), the delivery system comprising a core member 304, an implant 321 mounted over a distal portion of the core member (figure 3D1), an expander 322 underlying the implant (figure 3D1), and a cover 314 overlying a proximal end portion of the implant (figure 3D1, 3D2); and proximally retracting the expander with respect to the cover such that the expander at least partially underlies the cover (figure 3D3), thereby applying an expansive force to open the cover and release the implant (paragraph 0055, withdrawal with proximal movement of actuator or core 304 to release implant, figure 3D3).  
Regarding claim 21, Nikochev discloses wherein the delivery system further comprises a sleeve 302 disposed radially between the implant and the expander (figure 3D3), and wherein proximally retracting the expander with respect to the cover comprises retracting the expander with respect to the sleeve such that the expander underlies both the sleeve and the cover (figure 3D3).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikochev US 2004/0220585 in view of Heyn et al. US 5201757.
Regarding claim 2, Nikochev discloses an implant delivery system comprising: an elongate sleeve  having a lumen (tubular member 302, figure 3D1); an elongate core member 304 slidably disposed within the sleeve lumen (figures 3D1-3D3), the core member carrying an expander thereon (expander 322, figure 3D1); an implant 321 disposed over the sleeve (figures 3D1, 3D2; implant 321 over middle of sleeve 302); a cover 314 disposed over a proximal end of the implant such that a proximal end portion of the implant is radially constrained between the cover and the sleeve (paragraph 0052, figure 3D2); wherein, in an engaged configuration, the expander is disposed distal to the cover (figures 3D1, 3D2), and wherein the system is configured such that proximal withdrawal of the expander with respect to the cover causes the expander to exert a radially outward force on the sleeve to open the cover (paragraph 0055, withdrawal with proximal movement of actuator or core 304 to release implant, figure 3D3).
Nikochev discloses implants such as stents or occlusive coils, but does not explicitly disclose a braided implant.
However, Heyn et al. teaches a radially expanding stent, the stent being an open mesh or weave construction, formed of helically wound and braided strands or filaments of a resilient material (column 5, lines 43-47) as a known implant structure for allowing deformation and expansion along the axial length during delivery (column 5, lines 47-54).
Therefore, it would have been obvious to one having ordinary skill in the art before the time of the invention to modify Nikochev with a braided implant, as taught by Heyn et al. as a known substitute in the art for an implant structure allowing for a reduced profile and expansion along the axial length during delivery.  
Regarding claim 3, Nikochev discloses wherein withdrawing the expander with respect to the cover places the expander underneath the proximal end portion of the implant, thereby causing the proximal cover to open (figure 3D3, withdrawing core 304 with expander 322 in direction of arrow, cover 314 shown open when expander 322 is underneath, paragraph 0055).  
Regarding claim 9, Nikochev discloses a plurality of expanders carried by the core member (figure 3D1, expanders 322, 327).

Claims 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikochev US 2004/0220585 in view of Heyn et al. US 5201757 as discussed above, and further in view of Armstrong US 2004/0015224.
Regarding claim 4 and 5, Nikochev discloses an implant delivery system comprising a cover 304, but fails to explicitly disclose rupturing or tearing of the cover to open.
Armstrong et al. teaches a sheath 13 that is opened by tearing or rupturing (sheath 13 can be torn or ruptured to split the sheath provided with perforations 14  or other means where desired when deployed, paragraphs 0017, 0051).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Nikochev with a tearable or rupturable cover, as taught by Armstrong, and is a well- known substitution in the art as recognized equivalents for splitting or opening a sheath or cover.

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikochev US 2004/0220585 in view of Heyn et al. US 5201757 as discussed above, and further in view of Armstrong US 2004/0015224.
Regarding claims 6 and 7, Nikochev discloses an implant delivery system comprising an expander (sphere 322), the expander brings the coil into engagement with the implant (can consider them engaged within the device as a whole as the expander slides along the longitudinal axis to release implant, the language does not require direct contact), but fails to explicitly disclose the expander comprising a wedge body or a coil, the sleeve comprising a tubular braid.
Armstrong teaches an implant delivery system having a core 30 with an expander 31, including a spherical expander or other expanders having non-round configuration, including a wedge body shape (for example, figure 5C, paragraphs 0061-0066) or a coil (for example, figure 5F, reinforcement wire being embedded around can be a considered a coil).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an expander shape, as taught by Armstrong, including a wedge or coil as an obvious substitution for releasing an implant within a delivery device.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikochev US 2004/0220585 in view of Heyn et al. US 5201757 as discussed above, and further in view of Kutscher US 2005/0209674.
Regarding claim 8, Nikochev discloses the system essentially as claimed as discussed above, but fails to explicitly disclose the sleeve comprising a tubular braid.
However, Kutscher teaches an implant delivery system 850 comprising a sleeve (figure 33A), the sleeve being formed from braided filaments to provide additional resistance to kinking during the placement within an anatomical lumen (paragraph 0256).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nikochev with a braided sleeve, as taught by Kutscher, to provide additional kink resistance during placement within an anatomical lumen. 

Claims 10, 11, 12, 13, 15, 16 and 18-20,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikochev US 2004/0220585 in view of Armstrong US 2004/0015224.
Regarding claims 10 and 18, Nikochev discloses a method and implant delivery system comprising: an elongate core member 304 carrying an expander thereon (expander 322, figure 3D1); a self-expanding implant 321 (paragraphs 0055; implant 321 may be self-expandable) disposed over the core member (figure 3D1); a sheath 314 disposed over and radially constraining a proximal end portion of the implant 321 (figure 3D1); wherein the system is configured such that proximal retraction of the core member urges the expander into a position underneath the sheath (figures 3D2, 3D3), thereby rupturing the sheath and releasing the proximal end portion of the implant (paragraph 0055, withdrawal with proximal movement of actuator or core 304 to release implant, figure 3D3).  
Nikochev fails to explicitly disclose rupturing or tearing of the sheath.
Armstrong et al. teaches a sheath 13 that is opened by tearing or rupturing (sheath 13 is can be torn or ruptured to split the sheath provided with perforations 14  or other means where desired when deployed, paragraphs 0017, 0051).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Nikochev with a tearable or rupturable sheath, as taught by Armstrong, and is a well-known substitution in the art as recognized equivalents for splitting or opening a sheath or cover.
Regarding claim 11, Nikochev discloses a sleeve 302 disposed radially between the core member and the implant (figure 3D2).
Regarding claim 12, Nikochev discloses a system essentially as disclosed, but fails to explicitly disclose the sleeve being more radially expanded at a location that overlies the expander than over a location that does not overlie the expander.
Armstrong comprises a sheath 13 that is configured to be more radially expanded at a location that overlies the expander than does not overlie the expander (as moved proximally, figure 4A, the sleeve radially expands).
Therefore, it would have been obvious to one having ordinary skill in the art to provide a radially expanding sheath, as taught by Armstrong, as a known substitution for deploying and expanding an implant within the desired location by retraction of the core with expanders.
Regarding claim 13, Nikochev discloses the core member and expander are axially slidable with respect to the sleeve (figures 3D1-3D3).
Regarding claims 15, 16, 19, and 20, Nikochev discloses an implant delivery system comprising an expander (sphere 322), the expander is engagement with the implant (can consider them engaged within the device as a whole as the expander slides along the longitudinal axis to release implant, since the language does not require direct contact), but fails to explicitly disclose the expander comprising a wedge body or a coil.
Armstrong teaches an implant delivery system having a core 30 with an expander 31, including a spherical expander or other expanders having non-round configuration, including a wedge body shape (for example, figure 5C, paragraphs 0061-0066) or a coil (for example, figure 5F, reinforcement wire being embedded around can be a considered a coil).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide an expander shape, as taught by Armstrong, including a wedge or coil as an obvious substitution.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nikochev US 2004/0220585 in view of Armstrong US 2004/0015224, as discussed above, and further in view of Kutscher US 2005/0209674.
Regarding claim 14, Nikochev discloses the system essentially as claimed as discussed above, but fails to explicitly disclose the sleeve comprising a tubular braid.
However, Kutscher teaches an implant delivery system 850 comprising a sleeve (figure 33A), the sleeve being formed from braided filaments to provide additional resistance to kinking during the placement within an anatomical lumen (paragraph 0256).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nikochev with a braided sleeve, as taught by Kutscher, to provide additional kink resistance during placement within an anatomical lumen. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771  

/DIANE D YABUT/Primary Examiner, Art Unit 3771